DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US20170257405A1) in view of LaPier et al. (US20180052587A1).
Regarding claim 1, Lo discloses an information processing system comprising ([Abstract] shows a content management system allows users to collaboratively edit the same content item simultaneously in a screen sharing window of a webpage):
one or more information processing apparatuses [Content Management System 110] (Fig 1) each being configured to control a plurality of communication terminals [Client Devices] to perform screen sharing by using web browsers installed in the plurality of communication terminals, the one or more information processing apparatuses each including circuitry configured to (para [0005] shows a content management system (CMS) allows users to collaboratively edit the same content item simultaneously; the client application on a host device transmits the content item to a screen sharing window of a web browser on each of the remotely located client devices): 
receive a selection of a file to be screen-shared from one of the plurality of communication terminals (para [0031] shows host client device A selects content item 400 that is a word processing document. Accordingly, the real-time data stream of content item 400 is displayed in screen sharing window 404 of web browser 250 on client device B); and 
display the file that is screen-shared on a shared web page, the shared web page being a web page editable from the web browsers of the plurality of communication terminals (para [0005] shows a content management system (CMS) allows users to collaboratively edit the same content item simultaneously on a screen sharing window of a web browser on each of the remotely located client devices.)

Lo discloses the file edit history (para [0042]) but fails to show to display a history of the file that is screen-shared on a shared web page.
However, Lapier discloses to display a history of the file on a sharing client application (para [0154, 0175] shows device 2900 for locally storing and viewing content items and synchronizing the content items with other devices in real-time; Fig 11 and para [0064] show a file system window 200 of the sharing client application of a content management system. In response to detecting the user selection of the file “Presentation.ppt” 102 the client application displays the share bar 104 as an overlay to the file system window 200, at the bottom of the file system window; para [0016] shows the share bar can display a graphical element associated with a function for each user; para [0090] shows in response to the user directing the cursor over the file history indicator 1100 on the share bar 104, version information 1102 is displayed by the client application; para [0175] shows this allows users to view the content item and associated real-time interaction information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each screen sharing window of Lo ([Abstract]) with the teaching of Lapier regarding the file history is displayed by the client application (para [0090]) in order to allow each user to view sharing status, version history, completion status, comments, or other information about the item (Lapier; [Abstract].)

Regarding claim 2, Lo-Lapier as applied to claim 1 discloses the circuitry is further configured to control each one of the plurality of communication terminals to display a file selection screen for receiving the selection of the file to be screen-shared on a dedicated individual web page editable from the web browser of each of the plurality of communication terminals (Lapier; para [0007] shows the file system interface includes one or more file system content items, which can be either a file or a folder. A selection of one or more of the content items in the file system interface is detected.)

Regarding claim 3, Lo-Lapier as applied to claim 1 discloses the circuitry is further configured to: 

control each of the plurality of communication terminals to display the file selection screen based on the acquired information on the file (Lapier; para [0090] shows in response to the user directing the cursor over the file history indicator 1100 on the share bar 104, version information 1102 is displayed by the client application; para [0007] shows a selection of one or more of the content items in the file system interface is detected.)

Regarding claim 4, Lo-Lapier as applied to claim 1 discloses the circuitry is further configured to display, as the history of the file that is screen-shared, sharing link information associated with the file that is screen-shared (Lapier; para [0090] shows in response to the user directing the cursor over the file history indicator 1100 on the share bar 104, version information 1102 is displayed by the client application; para [0015] shows the share bar graphical element can display a copy link graphical element associated with a function to request the content management system to generate a hyperlink to the selected content item.)

Regarding claim 5, Lo-Lapier as applied to claim 4 discloses the circuitry is further configured to display, as the history of the file that is screen-shared, a name of a user who selected the file to be screen-shared (Lapier; [Abstract] shows users to view sharing status, version history, completion status, comments, or other information about the item; para [0090-0091] shows file history includes the version number 1104, the last user to edit the content item, and an indication of the date/time at which the last edit was made.)

	Regarding claim 6, Lo-Lapier as applied to claim 4 discloses the circuitry is further configured to display, as the history of the file that is screen-shared, a time at which the selection of the file to be screen-shared is performed (Lapier; para [0090-0091] shows file history includes the version number 1104, the last user to edit the content item, and an indication of the date/time at which the last edit was 

Regarding claim 7, claim 7 is directed to an apparatus. Claim 7 requires limitations that are similar to those recited in the system claim 1 to carry out the method steps.  And since the references of Lo-Lapier combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claim 7 would have also been obvious in view of the structures disclosed in Bier-Lapier combined.
Furthermore, Lo-Lapier as combined discloses the apparatus comprising circuitry (Lo; para [0059]).

Regarding claim 8, claim 8 is directed to a method. Claim 8 requires limitations that are similar to those recited in the system claim 1 to carry out the method steps.  And since the references of Lo-Lapier combined teach the system that carries out the method including limitations required to carry out the method steps, therefore claim 8 would have also been obvious in view of the structures disclosed in Lo-Lapier combined.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okazato (US20170272265A1) discloses in [Abstract] the history information being shared among at least two of the plurality of information terminals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442